Citation Nr: 9932915	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-41-208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar, thoracic, and cervical spine, claimed 
as secondary to service connected disability from lumbar 
laminectomy.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a left shoulder 
disorder, diagnosed as degenerative joint disease.

4.  Entitlement to an increased rating for a right knee 
medial meniscectomy with degenerative joint disease and 
limitation of motion, currently evaluated 20 percent 
disabling.

5.  Entitlement to an increased rating for right 
acromioclavicular degenerative changes, currently evaluated 
as 10 percent disabling.

6.  Entitlement to service connection for a gastrointestinal 
disorder secondary to medication for service-connected 
disabilities of the right knee and right shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1966 to May 1986.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in parts of which the 
regional office (RO) confirmed and continued a rating of 20 
percent for the veteran's right knee disability, and denied 
service connection for a left knee disorder, and left 
shoulder disorder, and degenerative joint disease of the 
lumbar, thoracic, and cervical spine.

The veteran has made claims for secondary service connection 
for disorders of the digestive system, including hiatal 
hernia, hemorrhoids, and gastritis.  The transcript of his 
testimony before the undersigned member of the Board 
constitutes his notice of disagreement (NOD) as to the RO's 
June 1998 denial of such claims.  Cf. Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (statement of appellant's representative at 
VA hearing, when reduced to writing by hearing transcript, 
meets requirement that NOD be in writing as of date of 
certification of transcript).  These claims are addressed in 
the Remand portion of this decision.

In a Department of Veterans Affairs (VA) Form 9 received at 
the RO in April 1997, the veteran gave notice of his 
disagreement with the rating of his service-connected right 
shoulder disability.  In April 1998, the RO provided him a 
supplemental statement of the case which addressed that 
issue.  The record contains no timely substantive appeal 
concerning an increased rating for right shoulder disability 
and that issue will be dismissed, as discussed below.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  By a rating decision in March 1997, the RO denied 
entitlement to an increased rating for the veteran's service-
connected right shoulder disorder.

2.  The RO notified the appellant of the March 1997 rating 
decision by a letter dated March 21, 1997.

3.  The appellant filed a notice of disagreement concerning 
the denial of an increased rating for his right shoulder 
disorder on March 31, 1997.

4.  The RO issued a supplemental statement of the case 
concerning the denial of an increased rating for right 
shoulder disability on April 6, 1998.

5.  The appellant filed his substantive appeal on June 4, 
1998.

6.  The June 4, 1998, substantive appeal contains no 
assertions concerning errors of law or fact associated with 
the denial of an increased rating for the veteran's right 
shoulder disorder.

7.  The record contains no competent medical evidence that 
the veteran has current disability from a disorder of the 
thoracic spine.

8.  The veteran has current disability from degenerative 
joint disease of the cervical spine and the lumbar spine, 
which he incurred during his active military service.

9.  The veteran had current disability from a left knee 
degenerative joint disease which was incurred during has 
active military service.

10.  The veteran has current disability from a left shoulder 
disorder, diagnosed as degenerative joint disease of the left 
acromioclavicular joint, which was incurred during his active 
military service.

11.  The veteran's disability from right medical meniscectomy 
with degenerative joint disease and limitation of motion is 
manifested by X-ray findings of degenerative changes and 
slight limitation of flexion, and pain at the limits of 
motion, without recurrent lateral instability or subluxation, 
but with swelling and buckling of the knee.

CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board of Veterans' 
Appeals concerning the issue of an increased rating for a 
right shoulder disorder.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

2.  The claim of entitlement to service connection for 
disability from a thoracic spine disorder is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  Service connection is warranted for degenerative joint 
disease of the left knee.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

4.  Service connection is warranted for degenerative joint 
disease of the left shoulder.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

5.  Service connection is warranted for degenerative joint 
disease of the cervical and lumbar spine.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

6.  The criteria for a rating in excess of 20 percent for 
symptomatic semilunar cartilage of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5258 (1999).

7.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for degenerative arthritis, status post 
meniscectomy of the right knee is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (1999); VAOPGCPREC 23-97 (7/1/97).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal for Lack of Adequate Substantive Appeal

Appellate review of a regional office (RO) decision is 
initiated by a notice of disagreement (NOD) and "completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."  38 U.S.C.A. § 7105(a) (West 1991).  An 
appeal consists of a timely filed NOD in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1999).  An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1999).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  A substantive appeal must be filed within 60 days of 
the date that the agency of original jurisdiction mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).

On March 21, 1997, the RO notified the veteran of its 
decision concerning the issue of an increased rating for his 
right shoulder disorder.  He filed a timely NOD on March 31, 
1997.  On April 6, 1998, the RO furnished him a supplemental 
SOC which addressed the same issue.  The RO advised him in an 
accompanying letter that to perfect his appeal he must file a 
substantive appeal within 60 days or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action he had appealed.

On June 4, 1998, the veteran filed a VA Form 9 with an 
attached written statement in support of his various claims.  
However, neither the Form 9 nor the attached statement 
contain any assertions concerning errors of law or fact 
associated with the denial of an increased rating for his 
service-connected right shoulder disability.

The veteran had until June 5, 1998 to file a timely 
substantive appeal or a request for an extension of time 
concerning the issue of entitlement to an increased rating 
for his right shoulder disability.  This date - sixty days 
after mailing of the April 6, 1998, supplemental SOC - is the 
later of the two dates set out in 38 C.F.R. § 20.302(b).  His 
VA form 9, filed on June 4, 1998, is timely, but, as noted 
above, neither it nor the accompanying statement discussed 
errors of law or fact in the denial of an increased rating 
for his service-connected right shoulder disability.  Nothing 
further was received concerning this issue before June 5, 
1998, and after the issuance of the supplemental SOC in April 
1998.  Although the veteran later addressed this issue, e.g., 
at his March 1999 hearing before the Board and in his 
September 1999 letter to the Board, these statements cannot 
be considered timely substantive appeals.  

The Board informed the veteran of this matter by a letter 
dated July 16, 1999.  The veteran and his representative were 
advised that they had 60 days within which to present written 
argument or request a hearing to present oral argument on the 
question of the adequacy of the appeal.  On September 15, 
1999, the Board received a response from the veteran.  As an 
inadequate substantive appeal has been filed as to the issue 
of entitlement to an increased rating for a right should 
disorder, the appeal as to that issue is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  Also, 38 U.S.C.A. §§ 1101, 1110, 1112, and 
1137 provide that where a veteran has served 90 days or more 
during a period of war or after December 31, 1946, and 
develops arthritis to a degree of disability of 10 percent or 
more within one year of separation from such service, such 
disease shall be presumed to have been incurred in service.  
Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  With chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

The veteran contends that he has current disability from a 
left knee disorder and from a left shoulder disorder, both of 
which he incurred during his active military service.  He 
also contends that he has arthritis in his entire spine as a 
result of his service-connected lumbar disc disease.

Service medical records show that the veteran had frequent 
episodes of low back pain.  He also had recurrent right knee 
pain.  However, he had only infrequent complaints of left 
shoulder pain and left knee pain.  Treatment notes dated in 
August 1979 document the veteran's complaints of left 
shoulder pain with range of motion.  There was tenderness of 
the left deltoid and over the bursa.  Range of motion was 
reduced.  The examiner recorded an impression of bursitis.  
Notes of an orthopedic consultation dated in December 1979 
contain a diagnosis of right medial meniscus tear.  In 
January 1980, the veteran underwent arthroscopic surgery with 
arthrotomy of the right knee and removal of the right medial 
meniscus.  Subsequently dated treatment notes show that he 
continued to have complaints of right knee pain.  Some of 
such notes also document complaints of low back pain.  
Treatment notes dated in August and September 1981 pertain to 
the veteran's complaints of right knee pain, swelling, and 
crepitus.  An examiner reported that X-rays of the left knee 
were normal.  In November 1981, the veteran complained of 
pain in both knees.  Notes of X-rays contained in the claims 
folder do not show that X-rays of the left knee were taken.  
During a physical therapy consultation for symptoms of back 
pain in March 1983, the veteran complained of sharp low back 
pain and bilateral knee pain.  An examiner noted that the 
veteran's left shoulder was high.  However, no diagnosis 
pertinent to the left shoulder or left knee was reported.  A 
diagnosis of sciatica was reported during treatment in 
October 1983.  Several days later, a neurosurgeon reported a 
diagnosis of herniated nucleus pulposus at the level of the 
fifth lumbar vertebra (L-5).  In November 1983, the veteran 
underwent surgery for left diskectomy at the levels of L4 and 
L5.  Neurosurgery clinic notes dated in June 1984 show that 
the veteran continued to have pain, weakness, and numbness in 
his left lower extremity.  During an orthopedic consultation 
in October 1985, the examiner did not report any findings 
pertinent to the left knee or left shoulder.  Also, there 
were no reported findings pertinent to the veteran's cervical 
or thoracic spine.  However, it was noted that the veteran 
was taking medication for arthritis.  During a medical 
examination for a medical board in November 1985, the veteran 
gave a history of recurrent back pain, right shoulder pain, 
arthritis, bursitis, swollen and painful joints, leg cramps, 
and "trick" or locked knee.  An examiner elaborated that 
the complaints of painful, swollen joints, bursitis, and 
arthritis referred to the veteran's complaints about his 
right knee and right shoulder.  The examiner reported no 
abnormal findings pertaining to the veteran's left knee, left 
shoulder, thoracic spine, or cervical spine.  A report of a 
computed tomography (CT) scan of the lumbar spine included 
findings of hypertrophy of the facet joints at all levels, 
especially the lower levels, and posterior and lateral 
osteophytes at L5.  A report of a medical board dated in 
February 1986 contains a diagnosis of post laminectomy 
syndrome scarring of nerve roots.  The report contains no 
findings pertaining to the veteran's left shoulder, cervical 
spine, or thoracic spine.  The only findings pertaining to 
the veteran's left lower extremity were of neurological 
deficits and muscle atrophy.  No findings pertaining 
specifically to the left knee joint were reported.  The 
veteran was hospitalized during his service in March 1986.  
His complaints were of increased pain in this low back with 
radiating pain to the lateral calf and numbness in his left 
foot.  Again, there were findings of neurological deficits in 
the left lower extremity.  However, the hospital summary 
contains no findings pertinent to the claim for arthritis of 
the entire spine, a left shoulder disorder, or a left knee 
disorder.

A.  Degenerative Joint Disease of the Thoracic Spine

The veteran has claimed that he has arthritis of the whole 
spine which should be service connected.  As discussed below, 
service connection is warranted for degenerative joint 
disease of the cervical spine and lumbar spine.  For the 
reasons discussed below, the Board concludes that he is not 
entitled to service connection for a disorder of the thoracic 
spine.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
arthritis of the thoracic spine is not well grounded.  
Although the RO did not specifically state that it denied 
such claim on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  The RO's 
denial of the claim on the merits is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, included the 
argument that sufficient evidence was submitted to establish 
a well-grounded claim.  Therefore, the Board finds that it is 
not necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in June 1998, and in the supplement statement 
of the case.  The discussion below informs the veteran of the 
types of evidence lacking, and which he should submit for a 
well-grounded claim.  Unlike the situation in Robinette, in 
this case the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render his 
claim well-grounded.

A review of the medical evidence contained in the claims 
folder, including records of private hospital treatment, 
private outpatient treatment, VA outpatient treatment, and 
reports of VA examinations yields no diagnosis that the 
veteran has a disorder of the thoracic spine.  In the absence 
of competent medical evidence that the veteran has current 
disability, the first element of the Caluza analysis is 
unsatisfied.  The Board concludes that the claim for service 
connection for arthritis of the thoracic spine is not well 
grounded.

B.  Degenerative Arthritis of the Cervical and Lumbar Spine

Initially, the Board finds that the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar and cervical spine is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  This conclusion is supported by 
medical evidence that the veteran has current disability from 
such disorders and an opinion of a VA physician that such 
disability is related to disease or injury the veteran 
incurred during his active military service.  The RO has 
assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran was granted service connection for status post 
lumbar laminectomy by an August 1986 rating decision.  An 
earlier VA examination report contained no findings 
indicating that the veteran had complaints or diagnoses 
pertinent to his cervical or thoracic spine.  The report of a 
VA examination dated in January 1987 is also devoid of 
complaint or diagnosis pertinent to the cervical or thoracic 
spine.

However, the record contains medical evidence that the 
veteran has current disability from degenerative joint 
disease of the cervical and lumbar spine.  The report of the 
September 1996 VA examination contains a diagnosis of 
degenerative joint disease of the cervical spine and the 
lumbar spine.  The examiner noted a history of in-service 
treatment for complaints in these areas and expressed the 
opinion that the veteran's current disability from the spine 
disorders was related to his active military service.  A 
review of the other medical evidence in the claims folder 
yields no contradictory conclusion.  The Board concludes that 
service connection is warranted for degenerative joint 
disease of the cervical and lumbar spine.

C.  Left Knee Disorder

The Board finds that the veteran's claim for service 
connection for degenerative joint disease of the left knee is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record contains medical evidence that the veteran has 
current left knee disability and an opinion of a VA physician 
that the disability is related to disease or injury the 
veteran incurred during his active military service.  The RO 
has assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Recently dated post-service medical records show that the 
veteran has current disability from a left knee disorder.  In 
August 1995, the veteran underwent arthroscopic surgery on 
his left knee for a medial meniscectomy.  The postoperative 
diagnosis was medial meniscal tear, left knee, with 
degenerative joint disease.  

During a VA examination in September 1996, the noted that the 
veteran had been treated during his active military service 
for bilateral knee pain and left shoulder pain.  The examiner 
reported a diagnosis of degenerative joint disease of the 
left knee.  The examiner expressed his belief that the left 
knee disorder was causally related to the veteran's service, 
since there was a positive history of treatment of the left 
knee while the veteran was in service.

In notes dated in February 1998, a private physician noted 
that the veteran's left knee was buckling and that he had 
recently fallen down some stairs.  On examination, the knee 
was inflamed.  There was medial and lateral patellofemoral 
irritation.  However, the physician suggested further studies 
to rule out lumbar radiculopathy as the source of the left 
knee pain and buckling.  Otherwise, a total knee replacement 
would be considered.  The same physician noted in March 1998 
that the veteran had degenerative arthritis in both knees.

As the record contains medical evidence that the veteran has 
current disability from a left knee disorder and a competent 
medical opinion that the disorder is etiologically related to 
treatment of complaints he had during his active military, 
the Board concludes that service connection for degenerative 
joint disease of the left knee is warranted.  The record 
contains no competent medical evidence or opinion which 
suggests that the veteran's left knee disorder is unrelated 
to disease or injury he incurred during his active military 
service.  The Board concludes that service connection is 
warranted.

D.  Left Shoulder Disorder

The Board finds that the veteran's claim for service 
connection for degenerative joint disease of the left 
shoulder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The record contains medical evidence that the 
veteran has current left shoulder disability and an opinion 
of a VA physician that such disability is related to disease 
or injury the veteran incurred during his active military 
service.  The RO has assisted the veteran in all necessary 
matters, including seeking and securing all possible 
treatment records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

During the May 1986 VA examination, the veteran told the 
examiner that he occasionally had pain in his left shoulder.  
The examiner reported no findings pertinent to the left 
shoulder.

The veteran has current disability from a left shoulder 
disorder.  Notes of treatment by a private physician dated in 
March 1995 indicated that the veteran complained of left 
shoulder pain.  An examination showed signs of low grade 
subacromial tendonitis.  During treatment later in March 
1995, the veteran told the same physician that a Cortisone 
injection had provided no relief in the left shoulder.  When 
his left shoulder was examined by the same physician in 
January 1996, there was low grade subacromial impingement 
sign.  In February 1996, an X-ray of the left shoulder showed 
a type-1 anterior acromion.  There were no degenerative 
changes or subacromial reactive changes.  The physician 
continued to treat the veteran with injections.  In August 
1996, the veteran underwent surgery for subacromial 
decompression with acromioplasty, excision of the 
coracoacromial ligament, and excision of the distal clavicle.  
Subsequently dated private treatment notes indicate that he 
continued to have left shoulder pain.

During the September 1996 VA examination, the veteran 
reported that he had had injections in both shoulders during 
his active military service and intermittent injections into 
both shoulders since his separation from service.  As with 
the other joints affected by degenerative joint disease, the 
examiner reported that the degenerative joint disease in the 
left shoulder was related to the veteran's active military 
service, as the veteran had been treated for symptoms 
consistent with degenerative joint disease of the left 
shoulder during such service.  The record contains no 
competent medical evidence which supports any other 
conclusion.  The Board concludes that service connection is 
warranted for degenerative joint disease of the left 
shoulder.

III.  Increased Rating for Right Knee

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected right knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

During the August 1986 VA examination, the veteran complained 
of grating and locking in his right knee.  Examination of the 
knee showed slight medial ligament laxity and crepitus with 
squatting.  The was a well-healed, three-inch operative  
scar.  Range of motion was from zero to 110 degrees.  X-rays 
showed mild degenerative changes with a small osteophyte 
extending from the superior aspect of the patella.  The 
pertinent diagnosis was post medial meniscectomy with mild 
degenerative changes.

The veteran was granted service connection for status post 
right medial meniscectomy with degenerative joint disease and 
limitation of motion by an August 1986 rating decision, which 
assigned a ten percent rating utilizing Diagnostic Code 5257.

During a VA examination in August 1992, the veteran 
complained of occasional swelling in his right knee.  He was 
observed to walk without a limp.  He was able to squat 
essentially normally.  Range of motion in the right knee was 
from zero to 130 degrees.  There was slight anterior 
posterior laxity.  There was no fluid or tenderness in the 
knee.  The veteran's thighs and calves were equal in 
circumference.  The pertinent diagnosis was history of tear 
of the medical meniscus of the right knee with subsequent 
meniscectomy.

Effective from November 12, 1991, the RO granted an increased 
rating of 20 percent under Diagnostic Code 5257.  The 20 
percent rating has remained in effect since then.  By a 
rating decision in June 1998, the RO changed the Diagnostic 
Code to 5258, but continued the rating at 20 percent.  

Under Diagnostic Code 5257, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation or lateral 
instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms as slight, moderate, or severe, 
respectively.  Subluxation is defined as "an incomplete or 
partial dislocation."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1596 (28th ed. 1994).

Under Diagnostic Code 5258, a 20 percent rating is assigned 
for dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint.  Symptomatic 
removal of the semilunar cartilage is rated 10 percent 
disabling under Diagnostic Code 5259.  

During the September 1996 VA examination, ligamentous 
structures in the knee tested normally.  Records of the 
veteran's private medical treatment do not show complaints or 
clinical findings of subluxation or lateral instability.  
During such treatment in June 1997, the knee had negative 
meniscal stressing maneuvers.  During the March 1997 VA 
examination, no laxity of the knees was detected.  Based on a 
review of the entire record, the Board finds that the 
veteran's right knee disorder is not manifested by recurrent 
subluxation or lateral instability. Thus, the RO's decision 
to rate the disability under Diagnostic Code 5258, rather 
than under Diagnostic Code 5257, seems appropriate, as the 
treatment records mention swelling of the right knee, with a 
tendency for the knee to buckle.  The Board notes that the 20 
percent rating is higher than that provided under Diagnostic 
Code 5259 for symptomatic removal of the semilunar cartilage.  
The assignment of a separate rating under that diagnostic 
code for essentially the same disabling manifestations - 
e.g., buckling and swelling - would not be appropriate.  See 
38 C.F.R. § 4.14 (1999).  

However, there is x-ray evidence of arthritis in the right 
knee with some minimal limitation of motion.  This separate 
manifestation of the veteran's right knee disability must be 
rated separately.  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (7/1/97), held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, citing 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When the veteran's right knee was examined by his private 
orthopedist in June 1995, the knee extension was minus four 
degrees.  Flexion was to 115 degrees with pain at extremes.  
There was medial joint line tenderness and palpable 
hypertrophic changes.  The examiner reported an impression of 
advanced degenerative arthritis of the right knee.

Under Diagnostic Coded 5003, degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

The veteran does not have compensable right knee disability 
based exclusively on limitation of motion.  Range of motion 
testing of the right knee during the March 1997 VA 
examination showed full extension to zero degrees and flexion 
limited to 130 degrees.  Diagnostic Codes 5260 and 5261 
contemplates knee disability based on limitation of flexion 
and extension, respectively.  Under Diagnostic Code 5260, a 
10 percent rating is assigned when flexion is limited to 45 
degrees.  Where flexion is limited to 30 degrees, a 20 
percent rating is assigned. A 10 percent rating may also be 
assigned pursuant to Diagnostic Code 5261 if extension of the 
leg is limited to 10 degrees.  Where extension is limited to 
15 degrees, a 20 percent rating is assigned.  Higher 
evaluations are provided for greater degrees of limitation of 
extension and flexion under the respective diagnostic codes. 

In this case, the evidence indicates that the veteran's left 
knee does have some minimal limitation of flexion.  In 
addition, arthritis of the right knee is established by X-ray 
findings.  Therefore, the Board concludes that the criteria 
for a separate rating of 10 percent have been met under 
Diagnostic Code 5003.  However, the Board concludes that the 
criteria for a schedular rating in excess of 10 percent for 
the veteran's left knee disability under Diagnostic Code 5003 
have not been met as flexion is not shown to be limited to 30 
degrees nor extension limited to 15 degrees.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1999).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The disability of the left knee such as swelling and buckling 
is adequately compensated under Diagnostic Code 5258.  
Further, there is objective evidence that the veteran's right 
knee is painful with use.  This conclusion is supported by 
the pathology of persistent effusion and by X-rays findings 
of severe degenerative changes.  However, the associated 
disability is adequately compensated by the separate 10 
percent rating under Diagnostic Code 5003.  That code 
contemplates disability from pain associated with arthritis.  
See Hicks v. Brown, 8 Vet. App. 417 (1995) (With x-ray 
evidence of degenerative changes and objective demonstration 
of painful, but not limited, motion of the affected joint, a 
10 percent rating would be applied to the joint under 
Diagnostic Code 5003). 

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's right knee, his disability picture does not 
more closely approximate the criteria for the next higher 
schedular rating under either Diagnostic Code 5003 or 5257, 
as discussed above.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate, as there are higher evaluations 
available under the rating schedule for greater disability of 
the knee.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his right knee, nor 
is it shown that he requires frequent treatment of such 
disorder or that it otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  In short, there is no evidence 
that the impairment resulting solely from the veteran's 
service-connected right knee disability warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.

ORDER

The claim of entitlement to an increased rating for right 
acromioclavicular joint degenerative changes without 
limitation of motion is dismissed.

Service connection for a disorder of the thoracic spine is 
denied.

Service connection is granted for degenerative joint disease 
of the cervical and lumbar spine, left shoulder, and left 
knee.

A disability evaluation higher than 20 percent for dislocated 
semilunar cartilage of the right knee under Diagnostic Code 
5258 is denied, but a separate schedular evaluation of 10 
percent is granted under Diagnostic Code 5003 for 
degenerative arthritis with limitation of motion, subject to 
the governing law and regulations applicable to the payment 
of monetary benefits.


REMAND

The veteran has made claims for secondary service connection 
for disorders of the digestive system, including hiatal 
hernia, hemorrhoids, and gastritis.  The transcript of his 
testimony before the undersigned member of the Board 
constitutes his notice of disagreement as to the RO's June 
1998 denial of such claims.  Cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that NOD be in writing as of date of 
certification of transcript).  Therefore, the RO is required 
to provide the veteran a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999) (When an NOD is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should provide the veteran and his 
representative a SOC that conforms with 
the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its June 1998 
rating decision denying service 
connection for a stomach condition; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

